DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.
Claims 18-20 are withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 03/23/2022 is acknowledged. The traversal is on the ground that no serious burden exists in examining all the pending claims.  This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02).  The restriction requirement clearly meets this requirement.  While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803. The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/23/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/707,208. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-16 of the copending application read on claims 1-17 of the current pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 13-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 4, 5, 6, 7, 8, 9, and 10, 
The phrase requiring a silicone-pendent “type” polyurethane resin renders the claims indefinite. The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). See MPEP 2173.05(b) II E.
Regarding claims 13-14 and 17,
The claims are rendered indefinite due to their dependency on claims 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0215876 A1 with a 01/30/2017 priority) in view of Chung et al. (KR 2010/0018006 A; machine translation).
Regarding claims 1 and 2,
Hatakeyama teaches a stretchable film comprising a cured product of a stretchable film material comprising a silicone polyurethane resin which has a polyester structure as the cured product may contain acrylate groups (Hatakeyama: abstract; par. 0017-0027 and throughout the disclosure). The stretchable film inherently has a top surface.
Hatakeyama does not explicitly teach wherein the top surface of the stretchable film has a repeated uneven pattern formed form depths of 0.1 µm to 2 mm and pitches of 0.1 µm to 5 mm.
Chung teaches a wiring structure capable of stretching and bending due to patterning, with a wiring structure, a flexible substrate composed of a polymer with a concave-convex structure (a repeated uneven pattern) (Chung: Fig. 4b; abstract; par. 0001, 0005-0014, and 0016-0025). The concave-convex structure may be periodic or aperiodic with a height and depth of the projection portion or the depressions of being between 10 nm to 1 µm which is within the claimed range of from 0.1 µm to 2 mm and has an adjacent distance (pitch) of between 100 nm to 100 µm which is within the claimed range of from 0.1 µm to 5 mm (Chung: par. 0021). The concavo-convex structure improves properties of the wiring upon bending and flexing (Chung: par. 0006-0013).
Hatakeyama and Chung are in the corresponding field of stretchable films for use in wiring products. Therefore, it would have been obvious to one of ordinary skill in the art to texture the top surface of the stretchable film of Hatakeyama with the repeated uneven pattern of Chung having the claimed depths and pitches to provide the stretchable film with the improved ability to maintain properties during bending/flexing.
Regarding claims 11 and 12,
Hatakeyama in view of Chung teaches the stretchable film required by claims 1 and 2. Hatakeyama further teaches the stretchable film has a stretching property in the range of 40 to 500% in a tensile test stipulated according to JIS K 6251 standards which is within the claimed range of 20 to 1000% (Hatakeyama: par. 0074).
Regarding claims 15 and 16,
Hatakeyama in view of Chung teaches the stretchable film required by claims 1 and 2. The limitation requiring the claimed stretchable film to be “used as a film in contact with a stretchable conductive wiring” is merely intended use of the claimed stretchable film and is not given patentable weight. However, Hatakeyama does teach the stretchable film is used as a film in contact with a stretchable conductive wire (Hatakeyama: par. 0030). See MPEP 2111.04 and 2173.05(g).

Allowable Subject Matter
Claims 3-10, 13-14, and 17 would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, the Double patenting rejection, and include the limitations of the independent and/or dependent claims from which they depend.
The cited prior art of record does not teach or suggest the claimed silicone polyurethane resin which is a silicone-pendent polyurethane resin having a structure shown by general formula (1) having the claimed amounts of component a1 and a2. While Hatakeyama and Chung do teach component a1 within the claimed general formula 1, the cited art does not teach the combination with component a2 in the claimed proportions. It would constitute impermissible hindsight to construct the claimed polymer in the claimed proportions with the limited teachings of the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAVIS M FIGG/Primary Examiner, Art Unit 1783